Citation Nr: 0525882	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  03-17 981A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) 
Medical & Regional Office Center (M&ROC)
in Togus, Maine


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred for treatment at a non-VA medical 
facility on March 31, 2002.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from October 1943 to 
September 1947.  

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal of a September 2002 determination 
by the M&ROC in Togus, Maine, which denied payment or 
reimbursement of unauthorized medical expenses incurred on 
March 31, 2002, for treatment at a non-VA medical facility.  
The veteran filed a notice of disagreement (NOD) later in 
September 2002, and the M&ROC issued a statement of the case 
(SOC) in May 2003.  The veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) in 
June 2003.  

In January 2004, the veteran testified during a hearing 
before M&ROC personnel; a transcript of that hearing is of 
record.  

For the reason expressed below, this matter is being remanded 
to the M&ROC.  VA will notify the veteran when further 
action, on his part, is required.  


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further action on the claim on appeal is warranted, even 
though such action will delay an appellate decision on the 
claim.  

In this case, the treatment at issue was rendered in March 
2002 at Stephens Memorial Hospital.  Emergency room medical 
records reflect treatment for bronchitis, a nonservice-
connected disability.  In the May 2003 SOC issued the 
veteran, the M&ROC cited solely to 38 C.F.R. § 17.80 as the 
governing legal authority pertaining to the veteran's claim 
on appeal.  The Board notes that, in May 1996, the former 
38 C.F.R. § 17.80 was redesignated to 38 C.F.R. § 17.120.  
See 38 C.F.R. § 17.120 (2004).  Furthermore, the Veterans 
Millenium Health Care and Benefits Act (Pub. L. No. 106-117, 
113 Stat. 1553 (1999)), which became effective in May 2000, 
provides the general governing statutory authority pertaining 
to the veteran's claim.  See 38 U.S.C.A. §§ 1725, 1728 (West 
2002)(codified at 38 C.F.R. § 17.1000-1008 (2004)).  Because 
the veteran's treatment was provided after the Veterans 
Millenium Health Care and Benefits Act was enacted, both its 
statutory and implementing regulatory authority potentially 
apply to the veteran's claim.  Therefore, due process 
considerations compel the conclusion that the M&ROC must 
first adjudicate the claim on appeal under the current legal 
authority.  

The Board also points out that, to ensure that all due 
process requirements are met, the M&ROC should also give the 
veteran another opportunity to present information and/or 
evidence pertinent to his claim on appeal.  The M&ROC notice 
letter to the veteran should explain that he has a full one-
year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see also Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C.A. § 5103(b)(3)) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The M&ROC should also request that the veteran provide all 
pertinent evidence in his possession (not previously 
requested).  After providing the appropriate notice, the 
M&ROC should attempt to obtain any additional evidence for 
which the veteran provides sufficient information, and, if 
needed, authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2004).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  The 
Board notes that the supplemental SOC (SSOC) that explains 
the bases for the M&ROC determination, should include 
consideration of all pertinent evidence of record since the 
May 2003 SOC, to include the veteran's January 2004 hearing 
testimony (see 38 C.F.R. §§ 19.31, 19.37 (2004)).  The SSOC 
should also include citation to all pertinent legal 
authority-e.g., 38 U.S.C.A. §§ 1725 and 1728 (West 2002), as 
well as 38 C.F.R. §§ 17.120 and/or 17.1000-1008 (2004))-not 
cited to in the SOC issued in this case. 

Accordingly, this matter is hereby REMANDED to the M&ROC for 
the following action:

1.  The M&ROC should send to the veteran 
and his representative a letter 
requesting that the veteran provide 
sufficient information, and if necessary, 
signed authorization to enable it to 
obtain any additional evidence not 
currently of record that pertains to the 
veteran's claim on appeal.  The M&ROC 
should also invite the veteran to submit 
all pertinent evidence in his possession 
with respect to the claim, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  The M&ROC 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the M&ROC 
should assist the veteran in obtaining 
any additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2004).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the 
M&ROC should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

3.  Following the development, above, the 
M&ROC should adjudicate the veteran's 
claim on appeal, in light of all 
pertinent evidence (to include the 
veteran's January 2004 hearing testimony) 
and legal authority (specifically, 
38 U.S.C.A. §§ 1725 and 1728 (West 2002), 
as well as 38 C.F.R. §§ 17.120 and 
17.1000-1008 (2004)).  

4.  To help avoid future remand, the 
M&ROC must ensure that all requested 
actions have been accomplished (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  If the benefit sought on appeal 
remains denied, the M&ROC must furnish to 
the veteran and his representative an 
appropriate SSOC that includes citation 
to all additional legal authority 
considered, as well as clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).


 
 
 
 


